Title: From Thomas Jefferson to Francis Walker Gilmer, 30 November 1824
From: Jefferson, Thomas
To: Gilmer, Francis Walker


Dear Sir
Monticello
Nov. 30. 24.
By your letter of the 21st to Colo T M Randolph I learnt with sincere regret that you were still confined by your illness. I am quite impatient to see you here. we hear nothing yet of the arrival of our Professors, and not knowing at what port they will arrive, I am unable to apply to the Government for instructions to the Collector of the port not to require duty on their books. you said in your letter of the 13th that you would take measures to know whether Torrey would accept our chair of Nat. history. as soon as you can inform me on this point we must have a meeting of the Visitors, to name this Professor and one of Ethics; for I hope in god we shall not have to name one of Law, and that you will not mutilate our establishment by your desertion of it in the threshold. I have informed the Visitors in the Genl assembly that as soon as I can hear from you I will notify them to agree on a meeting on as early a day as practicable, that we may compleat our roll of Professors, & give notice that the institution will be opened with certainty on the 1st day of February. With fervent prayers for your speedy recovery, and the hope of an assurance from you that you will not decline your situation in the University accept my affectionate salutns1Th: Jefferson